   Case 1:19-cv-02899-LTS-JLC
   Case 1:19-cv-02899-LTS-JLC Document
                               Document 96 Filed
                                           Filed 05/21/19
                                                 04/25/19 Page
                                                          R    1 of 11
                                                    CSDC SONY


                                                           J
                                                    DOCUMENT
                     UNITED STATES DISTRICT COU lLECTRONICALLY FILED
                    SOUTHERN DISTRICT OF NEW YO~~JC #:


NICOLAS LOPEZ ROSADO, on behalf of
himself, and others similarly situated,                          Case No.: 19 cv 2899

                             Plaintiff,                          NOTICE OF
       -against-                                                 VOLUNTARY
                                                                 DISMISSAL
MANHATTAN LUXURY AUTOMOBILES, INC.,
dba LEXUS OF MANHATTAN, or any other business
entity doing business as "LEXUS OF MANHATTAN",
located at 627 Eleventh A venue, New York, NY 10036;
ERNIE'S AUTO DETAILING, INC., ERNESTO DECENA
and CARMINE PENELLA, individually,

                             Defendants.


       Pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, the

Plaintiff, Nicolas Lopez Rosado, and his counsel, Cilenti & Cooper, PLLC, hereby give

notice that the above-captioned action is voluntarily dismissed against the Defendants,

Manhattan Luxury Automobiles, Inc., dba Lexus of Manhattan; Ernie's Auto Detailing,

Inc., Ernesto Decena and Carmine Penella.

Dated: New York, New York
       April 25, 2019
                                                  Respectfully submitted,

                                                  CILENTI & COOPER, PLLC
                                                  Attorneys for Plaintiff
                                                  708 Third A venue - 61h Floor
                                                  New York, New York 10017
                                                  T. (212) 209-3933 ~-


                                                  By:
                                                           Peter H. Cooper (PHC4714)
